Citation Nr: 1144102	
Decision Date: 12/01/11    Archive Date: 12/14/11

DOCKET NO.  07-24 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for residuals of a neck injury, to include cervical spine disability.

2.  Entitlement to service connection for residuals of a head injury other than migraine headaches and cervical spine disability.

3.  Entitlement to an initial rating greater than 10 percent for service-connected migraine headaches.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran served on active duty from August 1965 to May 1969, from September 1969 to September 1972, and from November 1972 to June 1988.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

In October 2007, a hearing was held before a Decision Review Officer; and in November 2009, a Travel Board hearing was held before the undersigned.  Transcripts of both hearings are associated with the claims file.  

In February 2010, these matters were remanded for further development.  Notably, the Veteran's original May 2006 claim sought service connection for migraine headaches due to neck and head injury.  In a February 2010 decision, the Board granted the Veteran's claim of service connection for migraine headaches.  The RO was instructed in the remand portion to ask the Veteran to clarify whether or not he was claiming additional residuals of a head injury other than migraine headaches and cervical spine disability.  A February 2010 letter complied with the remand instructions, however the Veteran did not respond.  Consequently, the issue of residuals of a head injury has been recharacterized accordingly.

The issue of entitlement to an initial rating greater than 10 percent for service-connected migraine headaches is addressed in the REMAND following this decision, and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

FINDINGS OF FACT

1.  The currently diagnosed cervical spine disability is not shown to have had an onset in service or to be otherwise related to service; arthritis is not shown to have manifest to a compensable degree within the first postservice year. 

2.  The Veteran does not currently have additional residuals of a head injury beyond migraine headaches for purposes of service connection.


CONCLUSIONS OF LAW

1.  Service connection for residuals of a neck injury, to include a cervical spine disability is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2.  Service connection for residuals of a head injury other than migraine headaches and cervical spine disability is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. The notification requirements are referred to as Type One, Type Two, and Type Three, respectively.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Also, the VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

A pre-adjudicatory RO letter dated July 2006 satisfied the VCAA notice content and time requirements as it advised the Veteran of the types of evidence and/or information deemed necessary to substantiate his claims, and the relative duties on the part of the Veteran and VA in developing his claims.  This letter also advised the Veteran of the criteria for establishing an initial disability rating and effective date of award.

VA has a duty to assist a claimant in the development of the claims.  This duty includes assisting the claimant in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this case, VA has obtained all relevant, identified, and available evidence, including STRs and all available VA clinical records.  There are no outstanding requests to obtain private treatment records for which the Veteran has both identified and authorized VA to obtain on his behalf.

At the hearing in November 2009, the Veteran reported a prior history of filing a Social Security Administration (SSA) disability claim that had been disallowed.  He testified that SSA had reviewed the same records as is before the Board, and that he did not undergo examination.  After further discussion, the Veteran and his representative indicated that it would be a waste of resources to attempt to obtain these records.  As such, the Board finds that VA has no duty to obtain records in the possession of SSA as they would not contain any relevant information not already of record.

Additionally, VA has obtained a medical opinion with respect to the cervical spine disability claim pursuant to a Board remand order in June 2010.  The June 2010 examination report reflects a thorough and accurate review of the claims folder, responds directly to the questions posed by the Board in the February 2010 remand directives, and provides sufficient rationale to support the opinions expressed.  The Board finds that the June 2010 VA examination report is adequate for rating purposes.

The Veteran has argued that the June 2010 VA C&P examination report is inadequate for rating purposes.  It is primarily alleged that the VA examiner's opinion is essentially speculative.  Specifically, that the VA examiner noted that it was as likely as not that the current cervical spine disability was related to post military events and or injuries, occupation as a truck driver and or normal process of aging.  The Veteran argues that the assessments are unfounded as such evidence of these potential causes is not of record.  The Board disagrees.  The Veteran's age is established by several documents of record, and his history of being a truck driver comes directly from the Veteran himself.

As noted above, the examination is adequate as it considered the evidence of record and the reported history of the Veteran, was based on an examination of the Veteran, noted pertinent history and all physical findings necessary for a proper determination in the matter, and explained the rationale for the opinion offered as to why the cervical spine disability was not related to the neck injury noted in service.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  As addressed below, the Board also finds no credible evidence of persistent or recurrent symptoms of cervical spine disability since service discharge.  Thus, the Board rejects the Veteran's argument as it pertains to the inadequacy of VA examination.

The Board did not order examination for a claim entitled service connection for a head injury other that headaches and cervical spine disability.  As indicated in the Introduction, the Board sought clarification from the Veteran as to whether he alleged any other type of injury other than the headaches (which the Board service-connected in a February 2010 decision) and the cervical spine disability addressed in this decision.  While the Board must interpret the Veteran's submissions broadly, the Board is not required to conjure up issues that were not raised by the Veteran or reasonably raised by the record.  See generally Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  On the state of the record, the Board simply finds no lay or medical evidence suggesting any additional disability than already addressed by the Board.

Overall, the Board finds that the RO has complied with the terms of the Board's February 2010 remand directives, by obtaining current VA clinical records and obtaining a VA examination report in June 2010 which fully and adequately address the questions posed by the Board.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010) (per curiam), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  At the November 2009 hearing, this AVLJ engaged in considerable discussion with the Veteran regarding "how to prove" his claim by suggesting additional evidence, such as a private medical opinion.  See Transcript of November 2009 Board Hearing. pp. 28-35.  It was further explained that this AVLJ had no competence to speak to issues of medical diagnosis and causation.  Id.  As such, the Board finds that, consistent with Bryant, this AVLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record. 

The Board notes that, effective August 23, 2011, VA amended its hearing regulations to clarify that 38 C.F.R. § 3.103(c)(2) only applies to hearings before the Agency of Original Jurisdiction (AOJ) and not the Board.  76 Fed. Reg. 52574 (Aug. 23, 2011).

Overall, the Board finds that the evidence of record is sufficient to decide the claims being decided on appeal, and that there is no reasonable possibility that any further assistance would aid in substantiating these claims.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

Criteria, Evidence and Analysis

Initially, the Board notes all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal, has been reviewed.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

A disease must be shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge from service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 (1997).  Disorders diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases, such as arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Notably, the benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

A lay claimant is competent to provide testimony concerning factual matters of which he or she has firsthand knowledge (i.e., reporting something seen, sensed or experienced).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In Barr, the Court emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.

However, there are clearly limitations regarding the competence of a lay claimant to speak to certain matters, such as those involving medical diagnosis and etiology.  See Jandreau, 492 F.3d at 1377 (Fed. Cir. 2007) (noting that a layperson is not competent to diagnose a form of cancer).  As reflected in Fed.R.Evid. 701, lay witness testimony is permissible in the form of opinions or inferences when (a) rationally based on the perception of the witness and (b) helpful to a clear understanding of the witness' testimony or the determination of a fact in issue.  Otherwise, in matters involving scientific, technical or other specialized knowledge, Fed.R.Evid 702 requires that an opinion be provided by a witness qualified as an expert by knowledge, skill, experience, training or education. 

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

Residuals of a neck injury, to include cervical spine disability

The Veteran contends that his current cervical spine disability is related to a neck injury he sustained in service.  Specifically, he has stated and testified that while he was loading boxes onto trucks, he fell off the back of a truck and hit the back of his neck and head.  He stated that he was taken to sick call and placed in a cervical collar for several weeks, as well as placed on light duty for several weeks due to neck pain and headaches.  

The Veteran has also reported multiple blows to his head during active military service.  He specifically cited an event on January 18, 1976 wherein he was assaulted with nightclubs by military police, which resulted in a hospitalization and chronic pain involving his neck, back and migraines.  See Transcript of October 2007 RO hearing.

The Veteran's STRs include a February 24, 1975 STR (incorrectly referenced as being in "1974" in the February 2010 remand decision) documents the Veteran's complaints of neck pain after the back of his neck was hit while he was lifting a box.  Physical examination revealed stiffness and decreased range of motion.  An X-ray of his cervical spine taken at the time was normal.  He was prescribed aspirin, placed on temporary profile for one week, given a cervical collar, and advised to return to the clinic in one week.  There is no indication that he followed up.  Notably, an April 16, 1975 visitation for a Robaxin prescription referred to treatment for hamstring injury.  See April 29, 1975 STR referring to "See prior notes."

A January 18, 1976 emergency room record reflected that the Veteran presented with complaint of being abused by military police.  He reported having chest pain from being struck by an MP, and had minor contusions of his chin and left side of back.  There was no recorded complaint of headaches or neck pain.  He was not hospitalized, but rather released to the MP's.

An August 1976 STR documents the Veteran's complaint of back pain which began below the waist area and extended to the neck area.  It was suspected that these symptoms were attributable to a urinary tract infection (UTI).  

Thereafter, the STRs covering the remaining 12 years of active service do not include any lay or medical references to neck pain.

To the contrary, on medical examinations in December 1976, August 1982, June 1984, and July 1985, the Veteran did not report any neck pain on his reports of medical history.  At those times, physical examinations revealed normal clinical evaluations of the Veteran's spine.

Postservice, the record reflects that the Veteran filed service connection claims for 5 claimed disorders, which included a "CRUSHED BACK" but did not reference the cervical spine.  The initial VA examination in April 1989 disclosed that the Veteran was referring to back pain in the area of L3-L4.  He did not reference the cervical spine.

The treatment records first document a cervical spine disability in June 2003, at which time a VA x-ray of the cervical spine showed degenerative changes.

The Board finds that the STRs and postservice treatment records, as a whole, provide strong probative evidence against this claim.  The Veteran's STRs document that during service he was seen in February 1975 for an episode of neck pain (following an injury).  He was seen in August 1976 for neck pain which had been associated with a UTI.  For the remaining 12 years of active military service, there is no lay or medical report of cervical spine complaints.  Rather, 4 separate formal examinations failed to disclose a chronic cervical spine disability.

The Board has considered the Veteran's allegations of persistent or recurrent symptoms of neck disability since service, but finds that such allegations are not credible when viewed against the entire evidentiary record.  For example, at his RO hearing in 2007, the Veteran alleged that the January 18, 1976 MP incident involved a hospitalization with chronic pain involving his neck, back and migraines thereafter.  This recollection of events is not consistent with the STR entry, which primarily noted chest pain and only disclosed minor contusions of his chin and left side of back.  In this circumstance, the Board would expect an STR reference to neck pain or injury if this in fact had been the case. 

Furthermore, the January 18, 1976 STR specifically includes the following impression: "No gross abnormalities: Pt released to MP's."  This reported disposition is not only inconsistent with the Veteran experiencing neck and back pain, but specifically refutes his assertion of a "hospitalization" for such symptoms.  In the opinion of the Board, an allegation of "hospitalization" connotes more than a brief emergency room visitation.

Additionally, with respect to the documented neck injury in February 1975, the Veteran alleges chronic neck pain since that accident.  The record reflects that, at the time of treatment, the Veteran was instructed to return if he did not experience an improvement of symptoms.  For the remaining 13 years of active service, the Veteran was only seen for neck pain on another occasion in August 1976, wherein his neck pain that was being radiated from his low back area was attributed to a UTI.  This evidence tends to weigh against the allegation of continuity of symptomatology, as it suggests that the neck injury was acute and transitory in nature.

Additionally, at his hearing in 2009, the Veteran testified that he had filed a service connection claim for neck disability in 1989.  This recollection is also faulty.  Rather, the record reflects that the Veteran filed a claim for low back disability along with 4 other conditions.  The Board finds no reasonable explanation for the Veteran to exclude report of neck pain other than the fact that the Veteran did not experience chronic neck pain at that time.

In light of these inconsistencies, the Veteran has generally alleged that he did not further report neck pain in an effort to avoid being considered, in the words of his representative, a "sick-bay commando."  The Board is cognizant of this general concept and argument.  However, this theory does not explain the clearly inconsistent recollection of the January 18, 1976 MP incident.  Furthermore, this theory simply does not apply to an explanation as to why chronic neck pain was first reported more than a decade after service discharge.

The Veteran has also generally alleged that military examiners in service were incompetent for failing to diagnose a chronic neck disability.  This argument is not persuasive as the Veteran is relying on a theory, in part, that he intentionally never reported the extent of his neck injury. 

The Board further observes that the Veteran has been awarded the Combat Infantryman Badge.  However, the Veteran has not alleged at any time that he injured his neck during combat or experienced neck pain during a combat event.  As such, the relaxed evidentiary provisions of 38 U.S.C.A. § 1154(b) do not apply.

The Board next observes that the record first reflects the Veteran's treatment for neck pain in 2003, which is approximately 15 years after service separation.  This length of time between service separation and first treatment for the disorder is not consistent with a finding of chronic disability since service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Thus, in totality, the preponderance of the evidence is against an award of service connection on the basis of in service onset with continuity of symptomatology demonstrated after discharge from service.  See 38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 494- 97.

As there is no evidence of arthritis involving the cervical spine within one year of service discharge, the presumptive provisions pertaining to chronic disease under 38 C.F.R. § 3.309(a) do not apply.

Accordingly, what is needed to establish service connection for the Veteran's cervical spine disability is competent (medical) evidence that relates such disability to his service/the injury therein.  That is a medical question.

The record includes a May 2008 VA examiner opinion that the Veteran's cervical spine degenerative joint disease was not likely related to military service on the basis that as there was no evidence of an injury to the Veteran's neck documented in the STRs.  The factual assumption of no inservice injury is rejected by the Board.  As such, this opinion as no probative value.  Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (physician's opinion based upon an inaccurate factual premise has no probative value).

In November 2009, the Veteran submitted an undated private medical opinion which indicated that the Veteran's military records had been reviewed.  This examination report reported a history of the Veteran falling off a truck while on active duty (the date of injury not provided) which lead to chronic headaches as well as neck pain which radiated into the right arm.  The examiner indicated that the Veteran experienced right-sided weakness with hyporeflexia, arising from the cervical spine, which "apparently" "started after the fall off of the truck" and "apparently has never been fully documented."

The Board finds that the opinion holds little probative value as it is not based on an accurate factual history as found by the Board.  The "fall off the truck" injury relied upon by this examiner refers to the February 1975 treatment for neck pain.  As held above, the Board has rejected the lay history of the Veteran that he experienced chronic neck pain after this injury.  The Board also notes that, for the first time, there is an allegation of chronic right upper extremity weakness since the 1975 accident.  This allegation is presented to VA more than 3 decades after the alleged incident, three years after the initial claim was filed, and after two separate hearings wherein the testimony failed to include this allegation.  Additionally, the allegation is not consistent with the STRs which found no abnormality of the upper extremities on formal examinations in December 1976, August 1982, June 1984, and July 1985.  As this finding necessary relies exclusively on lay recollection already found to be faulty regarding this disability, the Board finds that this factual predicate is unsupported and unsupportable.

The record also includes a June 2010 VA examination wherein the examiner, after history taken by the Veteran, physical examination of the Veteran, and a notably thorough review of the claims file, to include the Veteran's STRs, opined, in pertinent part:

"I considered [STRs], private medical records, VA medical records in arriving at the conclusion.  I conclude, after a review of the medical records, taking a history, performing a physical examination and review of the medical literature the Veteran's mild degenerative disc disease C5-C6 is less likely as not related to any in-service event and or injury and is at least as likely as not or a result of post military events and or injuries, occupation as a truck driver and or the normal process of aging.  The neck injury that occurred February 25, 1975 documented stiffness and decrease range of motion acutely but normal cervical spine series.  The Veteran was placed on a temporary profile for one week and treated with [aspirin].  The Veteran was to follow up but there is no evidence [he] reported for follow up.  There is no evidence in the STRs to support the Veteran's history that he was placed in a cervical collar and on light duty for several weeks.  In fact, the Veteran had numerous reports, medical examinations, and medical histories after this injury with no evidence of spine complaints by the Veteran and no abnormalities of the spine documented on examination."

Overall, the Board finds that the June 2010 VA examiner opinion holds great probative value in the matter of a nexus between the Veteran's current neck disability and the accepted events which occurred during active service.  This examiner opined, in essence, that the Veteran's current cervical spine disability was unrelated to his service.  The June 2010 opinion specifically noted there was no direct evidence of a nexus between the documented February 1975 episode of cervical back complaint in service and the current cervical spine disability.  Explaining the rationale for the opinion, the June 2010 examiner noted that, while stiffness and decrease range of motion of the cervical spine were acutely assessed, a normal cervical spine series was found.  Additionally, the examiner noted that the Veteran had numerous reports, medical examinations, and medical histories after this injury with no evidence of spine complaints by the Veteran and no abnormalities of the spine documented on examination.  Furthermore, the examiner identified more-likely other nonservice-related contributing factors for the Veteran's current low back disability, to include age and or his former postservice occupation as a truck driver.  

In totality, the Board finds that the VA examiner accurately recited the factual history as found by the Board.  This examiner is a medical professional, and competent to offer an opinion in the matter; hence, the opinion is probative evidence.  As it includes a clear explanation of rationale which points to supporting clinical data, the Board assigns great probative value to this opinion.

The only other evidence tending to support this claim involves the Veteran's recollections of injury and symptoms during service as well as his personal nexus opinion.  As held above, the Veteran's recollections of injury and symptoms which occurred several decades ago are not accurate or reliable.  With respect to his personal opinion, the Board places greater probative weight to the opinion of the June 2010 VA examiner who holds greater expertise and training than the Veteran to speak to issues such as medical diagnosis and etiology.  

In light of the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a cervical spine disability.  Accordingly, the benefit of the doubt doctrine (38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102) does not apply.  The claim must be denied.

Residuals of a head injury other than migraine headaches and cervical spine disability

Based on a thorough review of the evidence, the Board finds that there is no evidence of a current disability with respect to this issue for which VA compensation may be awarded.  

In a decision dated February 2010, the Board granted a claim of entitlement to service connection for migraine headaches.  The Veteran had argued that these headaches were attributable to a head injury.  As indicated above, the Board has addressed a claim of service connection for cervical spine disability based, in part, on a theory of a head injury.

Pursuant to the Board's request, an RO letter dated February 16, 2010 requested the Veteran to clarify whether or not he was claiming additional disability other than the service-connected migraine headaches or the cervical spine disability from a head injury.  The Veteran did not respond to this simple information request.  Notably, the duty to assist is not a one-way street.  A veteran cannot passively wait for assistance in those circumstances where his cooperation is needed for evidentiary development (see Wood v. Derwinski, 1 Vet. App. 190, 193 (1991)).

As there is no evidence in the file that the Veteran has any additional disability other than the migraine headaches (which is already service-connected) and the alleged cervical spine disability (addressed above), the Board is left with no lay or medical evidence suggesting any other type of head injury residuals.

The Court has indicated that, in the absence of proof of a present disability, there can be no valid claim for service connection; an appellant's belief that he or she is entitled to some sort of benefit simply because he or she had a disease or injury while on active service is mistaken, as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

In the instant case, the Board finds no lay or medical evidence which can support a generalized claim of service connection for a head injury not already addressed by the Board.  As such, a claim of service connection must be denied for the issue of residuals of a head injury other than migraine headaches and cervical spine disability.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b). 


ORDER

Service connection for residuals of a neck injury, to include cervical spine disability is denied.

Service connection for residuals of a head injury other than migraine headaches and cervical spine disability is denied.


REMAND

In a rating decision dated May 2010, the RO implemented a Board decision which granted service connection for migraine headaches.  At that time, the RO awarded an initial 10 percent rating for migraine headaches effective to the date of claim.  In June 2011 correspondence, the Veteran expressed his disagreement with the 10 percent rating assigned for his service-connected migraine headaches.  In short, the Veteran has submitted a timely NOD with respect to the initial rating assigned which initiates the appeal process.  See Manlincon v. West, 12 Vet. App. 238 (1999).  As the RO has not furnished the Veteran an SOC on this issue, the Board is required to remand, rather than refer, this issue.  Id.  For procedural purposes, this claim has been listed as an issue on the title page.

Accordingly, the case is REMANDED for the following action: 

Provide the Veteran an SOC with regard to the issue of entitlement to an initial rating greater than 10 percent for service-connected migraine headaches.  The Veteran should be informed of his appellate rights and of the actions necessary to perfect an appeal on this issue.  Thereafter, the issue is to be returned to the Board only if an adequate and timely substantive appeal is filed.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009). 





____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


